Anadarko E&P Onshore LLC
                                                                     f/k/a Anadarko E&P Co.




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 17, 2014

                                     No. 04-14-00152-CV

                                   LIGHTNING OIL CO.,
                                        Appellant

                                               v.

           ANADARKO E&P ONSHORE LLC F/K/A ANADARKO E&P CO. LP,
                                Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 14-01-12171-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                        ORDER
Sitting:      Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice


        Appellant’s motion for temporary orders to preserve jurisdiction and rights pending
appeal is DENIED.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court